Citation Nr: 9919532	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-37 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the income of the veteran's children is excessive for 
improved death pension purposes.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from June 1951 to 
January 1954, and from March 1956 to May 1959.  He died on 
October [redacted] 1995.

This matter arises from a January 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  During the appellate process, the appellant 
requested a personal hearing before a traveling member of the 
Board of Veterans' Appeals (Board).  Such a hearing was 
conducted before the undersigned on January 11, 1999; a 
transcript of that proceeding is of record.


REMAND

The appellant, custodian of the minor children of the 
deceased veteran, apparently applied for improved death 
pension benefits on behalf of the children shortly after the 
veteran's demise.  It appears that the benefit sought was 
denied in January 1996, and that the appellant filed a notice 
of disagreement later that month.  Apparently, the RO then 
issued the appellant a statement of the case in March 1996.  
However, the appellate record is comprised of a rebuilt 
folder that does not contain either the foregoing 
documentation or copies thereof.  Thus, the Board is unable 
to determine the rationale employed by the RO in determining 
that the deceased veteran's minor 
children had income that exceeded the applicable maximum 
income limitation when the appellant first filed a claim for 
improved death pension benefits on their behalf.  Moreover, 
the record does not contain verification of the actual income 
of the children prior to September 1997.  

The Board has considered whether the absence of these 
documents may be excused.  The appellant in this case is 
unrepresented.  Moreover, during the course of her personal 
hearing, it was evident to the undersigned member that the 
appellant sis not fully understand the reason that her claim 
was denied.  Under these corcumstances, it would be 
premature, if not prejudicial, to adjudicate the issue of the 
claimed entitlement of the veteran's minor children to 
improved death pension benefits prior to additional action by 
the RO.  To do so might well deprive the appellant of due 
process of law.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Accordingly, the appeal is REMANDED to the RO for 
action as follows:

1.  The RO should verify the amount of 
income received by the veteran's two 
minor children, as well as the appellant, 
for all years since the veteran's death 
in October 1995.  This information should 
be made a permanent part of the appellate 
record.

2.  The RO should again review the claim.  
If the benefit sought on appeal is not 
granted, then the appellant should be 
furnished a supplemental statement of the 
case which sets forth the applicable law 
and regulations.  She should also be 
given the appropriate time period in 
which to respond.  However, since she 
already has perfected her appeal, her 
response is not mandatory.

Once the foregoing has been accomplished, the case should be 
returned to the Board for further appellate consideration.  
By this REMAND, the Board intimates no 

opinion regarding the final disposition in this case.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).






